Per Curiam.

After trial in the United States District Court for the Southern District of New York, respondent, on January 21, 1950, was convicted under two counts of an indictment of unlawfully, knowingly and willfully making false statements under oath of a material matter before a grand jury of the United States District Court, Southern District of New York, in violation of section 1621 of title 18 of the United States Code. On January 25,1950, the District Judge sentenced respondent to serve a term of five years on count one and five years on count two, both sentences to run concurrently.
These offenses, for which respondent was convicted, are felonies under section 1 of title 18 of the United States Code, and also are felonies under the law of the State of New York (Penal Law, §§ 1620, 1620-a, 1633, subd. 1).
*702In accordance with the provisions of subdivision 4 of section 90 of the Judiciary Law of the State of New York, respondent, upon said conviction, ceases to be an attorney and counselor at law, or to be competent to practice law as such, and respondent’s name should, by order of this court, be struck from the roll of attorneys.
Dore, J. P., Cohn, Callahan, Van Voorhis and Shientag, JJ., concur.
Respondent’s name struck from the roll of attorneys of the State of New York.